          Case 2:17-cr-00306-JCM-PAL Document 532 Filed 04/12/19 Page 1 of 4



1    CHRISTOPHER R. ORAM, ESQ
     Nevada Bar No. 004349
2    520 South Fourth Street, Second Floor
     Las Vegas, Nevada 89101
3    (702) 384-5563
     E-Mail: contact@christopheroramlaw.com
4
     Attorney for Defendant
5    ALDO YMERAJ

6                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
7

8    United States of America,
                                                 Case No. 2:17-cr-306-JCM-PAL-31
9                  Plaintiff,
                                                 Stipulation for Exclusion of Time
10                 v.                            Under the Speedy Trial Act

11   Aldo Ymeraj, et al.,

12                 Defendants.

13

14         The United States of America, by and through DAVID L. JAFFE, Chief,

15   United States Department of Justice Organized Crime and Gang Section, KELLY

16   PEARSON, Deputy Chief, and ALEXANDER B. GOTTFRIED and CHAD W.

17   MCHENRY, Trial Attorneys; and the Defendant, ALDO YMERAJ, through his coun-

18   sel, CHRISTOPHER ORAM, submit this stipulation in support of the exclusion of

19   time under the Speedy Trial Act until the Status Conference on May 10, 2019. In

20   support of this stipulation, the parties state:

21         1.     On January 30, 2018, a grand jury in the District of Nevada returned

22   the Second Superseding Indictment (“the Indictment”) against the Defendant and
          Case 2:17-cr-00306-JCM-PAL Document 532 Filed 04/12/19 Page 2 of 4



1    thirty-five others. ECF No. 303. The Indictment charged the Defendant with Rack-

2    eteering Conspiracy, in violation of 18 U.S.C. § 1962(d), alleging that the Defendant

3    conspired to participate in the conduct of the affairs of the Infraud Organization

4    through a pattern of racketeering activity.

5          2.     On January 7, 2019, the Defendant made his initial appearance on the

6    above-referenced charges in front of Magistrate Judge Nancy J. Koppe, following his

7    extradition from Albania. The defendant entered a plea of not guilty and was joined

8    with his co-defendants for trial on October 7, 2019. The Government moved for de-

9    tention and the Defendant was detained pending trial.

10         3.     On January 8, 2019, based on representations made by counsel during

11   the initial appearance, Magistrate Judge Koppe ordered that the Defendant undergo

12   a mental competency evaluation pursuant to 18 U.S.C. §§4241 and 4242. The De-

13   fendant was ordered to be transferred to a suitable Bureau of Prisons facility that

14   conducts psychological evaluations. The Court found that the period required for the

15   examination, and for the Court’s determination of the Defendant’s competency to

16   stand trial, is excludable time under the United States Constitution, the Speedy

17   Trial Act, 18 U.S.C. § 3161(h)(1)(A), and Rule 5.1 of the Federal Rules of Criminal

18   Procedure.

19         4.     On April 11, 2019, a status hearing was held in front of Magistrate

20   Judge Peggy A. Leen. The court heard representations that the Defendant was still

21   receiving treatment at the Bureau of Prisons and that the ordered psychological

22



                                            2
          Case 2:17-cr-00306-JCM-PAL Document 532 Filed 04/12/19 Page 3 of 4



1    evaluation had not yet been completed. The Court set a further status conference on

2    the issue for May 10, 2019, at 9:30 a.m.

3          5.     . The parties agree that the time until the status conference is exclud-

4    able under the Speedy Trial Act. Pursuant to 18 U.S.C. § 3161(h)(1)(A), and period

5    of delay “resulting from any proceeding, including any examinations, to determine

6    the mental competency or physical capacity of the defendant” is excludable under

7    the Act.

8          6.     With respect to the Defendant’s co-defendants, the Court has previ-

9    ously designated this case as complex within the meaning of 18 U.S.C.

10   §3161(h)(7)(A), and excluded all time until the October 7 trial considering the factors

11   under 18 U.S.C. § 3161(h)(8)(B)(l)(i) and (ii).

12

13         DATED this 12th day of April, 2019.

14
           Respectfully submitted,                     Agreed:
15
           DAVID L. JAFFE
16         Organized Crime and Gang Section

17         / s / Alex Gottfried                        /s/ Christopher Oram
           ______________________________              _____________________________
18         ALEXANDER B. GOTTFRIED                      CHRISTOPHER ORAM, ESQ.
           Trial Attorney                              Counsel for Defendant Ymeraj
19

20

21

22



                                             3
          Case 2:17-cr-00306-JCM-PAL Document 532 Filed 04/12/19 Page 4 of 4



1                                         ORDER

2          Upon stipulation of the parties and good cause appearing,

3          IT IS SO ORDERED.

4          The period of time required to complete the psychological evaluation of the

5    Defendant, up until the Status Conference on May 10, 2019, is excluded under the

6    Speedy Trial Act, 18 U.S.C. § 3141(h)(1)(A).

7

8                                           ___________________________________
                                            Hon. Peggy A. Leen
9                                           United States Magistrate Judge
                                            District of Nevada
10
                                            Dated: April 15, 2019
11

12

13

14

15

16

17

18

19

20

21

22



                                           4
